DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020, 01/11/2022 and 06/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-2, 4-9 and 13-17 are objected to because of the following informalities: 
In claims 1, 8 and 16: the terms “…and/or…” should be changed to --or--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ratingen (EP1228731 A1).
	Regarding claim 18, Van Ratingen discloses 
A method of controlling a temperature in a cooking apparatus (vessel 1, fig.1), comprising: 
clamping a holder block (clamping piece 16, figs.2-3) retaining a temperature sensor (sensor 17, 18, fig.2) over first and second heating elements (inner legs 9, 11, figs.2-3) of the cooking apparatus (vessel 1);
sensing, via the temperature sensor (sensor 17, 18), a sensed temperature resulting from heat transfer from a cooking medium in the cooking apparatus (vessel 1) and from each of the first and second heating elements (inner legs 9, 11);
comparing the sensed temperature to a threshold temperature (user can compare sensed temperature and threshold temperature via sensor 17, 18);
in response to the sensed temperature being equal to or greater than the threshold temperature, deactivating the first and second heating elements (inner legs 9, 11, see safety system described in [0012]); and
in response to the sensed temperature approaching the threshold temperature, regulating at least one of the first or second heating elements (the switch box described in [0026] comprises an on- and off- switch and a thermostat to cut energy supply to the heaters when they are excessively heated).

Regarding claim 19, Van Ratingen discloses
sensing the sensed temperature includes providing conductive thermal paths to a sensing element of the temperature sensor (sensor 17, 18) [sensor 17 is partly immersed in the liquid, from which it is heated by convection via convective paths in the liquid, partly mechanically connected to the heating legs (9, 11), from which it is heated by conduction via conductive paths in the clamping piece].

Regarding claim 20, Van Ratingen discloses
sensing the sensed temperature includes providing convective thermal paths to a sensing element of the temperature sensor (sensor 17, 18) [sensor 17 is partly immersed in the liquid, from which it is heated by convection via convective paths in the liquid, partly mechanically connected to the heating legs (9, 11), from which it is heated by conduction via conductive paths in the clamping piece].

Allowable Subject Matter
Claims 1-2 and 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-2, 4-9, 10-12 and 13-17, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as an upper channelsecond heating elements and the temperature sensor through a cooking medium as cited in the independent claim 1.

Regarding claims 10-12, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as the base portion  and cap portion provide a plurality of conductive thermal paths between the at least one heating element and the temperature sensor and define a plurality of apertures providing a plurality of convective thermal paths between the at least one heating element and the temperature sensor through the cooking medium as cited in the independent claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/05/2022